Citation Nr: 0318214	
Decision Date: 07/30/03    Archive Date: 08/05/03	

DOCKET NO.  02-03 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a 
whiplash injury of the cervical spine with right upper 
extremity neuropathy, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from July 1976 to January 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  

In a September 2002 statement the veteran indicated a desire 
to file claims for service connection for right leg and low 
back disabilities.  These claims are referred to the RO for 
its consideration.  


REMAND

The Board has determined that additional development and due 
process is required with respect to the issue on appeal.  

Accordingly, the appeal is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
request that she identify all health care 
providers, by name and address, both VA 
and non-VA, that have treated her for her 
residuals of a whiplash injury of the 
cervical spine from October 2002 until 
the present.  After obtaining any 
necessary release, the RO should request 
copies of all relevant records of any 
identified health care provider.  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
extent of her service-connected residuals 
of a whiplash injury of the cervical 
spine with right upper extremity 
neuropathy.  The claims folder must be 
made available to the examiner for review 
and the examination report should reflect 
that such review is accomplished.  The 
examiner should identify all symptoms 
that are related to the veteran's 
service-connected residuals of whiplash 
injury of the cervical spine with right 
upper extremity neuropathy, including 
setting forth in degrees of excursion any 
limitation of motion of the cervical 
spine.  The examiner is also requested 
to:  (1)  Express an opinion as to 
whether pain that is related to the 
veteran's service-connected residuals of 
a whiplash injury of the cervical spine 
with right upper extremity neuropathy 
could significantly limit the functional 
ability of the neck or right upper 
extremity during flare-ups, or when the 
neck is used repeatedly over a period of 
time, and express these determinations, 
if feasible, in terms of the additional 
loss of range of motion due to pain on 
use or during flare-ups; (2) determine 
whether as a result of the service-
connected residuals of a whiplash injury 
of the cervical spine with right upper 
extremity neuropathy, the cervical spine 
exhibits weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  If the examiner is 
unable to offer an opinion with respect 
to whether or not these factors result in 
additional loss of range of motion, it 
should be so stated.  

3.  The RO should provide the veteran 
with the changed rating criteria for 
38 C.F.R. Part 4, Diagnostic Code 5293 
(2002), effective September 23, 2002, 
applicable to the evaluation of the 
residuals of a whiplash injury of the 
cervical spine with right upper extremity 
neuropathy.  See 67 Fed. Reg. 54345-54349 
(Aug. 22, 2002).  

4.   Then, the RO should readjudicate the 
issue on appeal.  If the claim remains 
denied, the veteran and her 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate time to respond 
thereto.  

Thereafter, the case should be returned to the Board, if  in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


                       
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




